Citation Nr: 1011552	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from March 19, 2004, and in excess of 40 percent from 
December 1, 2007, for right L5-S1 herniated nucleus pulposus 
and L4-L5 bulging discs (low back disability).

2.  Entitlement to an initial evaluation in excess of 0 
percent from March 19, 2004, and in excess of 10 percent from 
December 1, 2007, for right lumbar radiculopathy associated 
with right L5-S1 herniated nucleus pulposus and L4-L5 bulging 
discs.

3.  Entitlement to an initial compensable evaluation for left 
lumbar radiculopathy associated with right L5-S1 herniated 
nucleus pulposus and L4-L5 bulging discs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 
1973, and from March 1 to September 30, 1995.  The Veteran 
also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico that, in pertinent 
part, granted entitlement to service connection for right L5-
S1 herniated nucleus pulposus and L4-L5 bulging discs, 
evaluated as 20 percent disabling effective March 19, 2004, 
and right and left lumbar radiculopathy, each evaluated as 
noncompensable effective March 19, 2004.  The Veteran filed 
his notice of disagreement in April 2005, and the RO issued a 
statement of the case dated in July 2005.  The Veteran filed 
his substantive appeal in August 2005.  

In January 2008, the RO increased the evaluation of the 
Veteran's low back disability to 40 percent disabling 
effective December 1, 2007, and increased the evaluation of 
the Veteran's right lumbar radiculopathy to 10 percent 
disabling effective December 1, 2007.  

As the claims involve a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board observes that following the RO's 
issuance of the October 2008 supplemental statement of the 
case, additional medical evidence pertinent to the Veteran's 
claims was associated with the Veteran's claims file.  This 
evidence was not accompanied by a waiver of RO consideration.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

The Board also notes that the Veteran's last VA examination 
with respect to his disabilities was accomplished in December 
2007.  Since that time, the Veteran has reported that his 
service-connected back and lumbar radiculopathy disabilities 
have worsened.  Specifically, the Veteran noted, in an 
Informal Hearing Presentation dated in February 2010, that he 
is no longer able to stand without assistance from a sitting 
position.  He indicated that he has stiff posture and 
experiences spasm, and that areas of the spine are painful 
even to just touch.  In an August 2008 DRO hearing, the 
Veteran also indicated that his conditions have gotten worse.  

Because the Veteran has indicated that his disabilities have 
worsened, the Board concludes that this matter must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Finally, the Board notes that the Veteran's claims file 
contains numerous Spanish language medical records, 
statements, and other documents that have not been translated 
into English.  Upon remand, these records should be sent for 
translation.  The Board also notes that the Veteran has been 
treated for his disabilities at the San-Juan VA Medical 
Center.  Records from this facility should be updated to 
include records of the Veteran's care dated since March 2009.   
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should 
include records of his treatment at the 
San-Juan VA Medical Center dated since 
March 2009.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The RO should take appropriate steps 
to ensure that all Spanish language 
medical records and documents  contained 
in the veteran's claims file are 
translated into English.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected low back disability and right 
and left lumbar radiculopathy.  It is 
imperative that the examiner who is 
designated to examine the Veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  

(a) With respect to the veteran's 
service-connected low back disability, 
the examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
low back disability.  The examiner 
should conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back and neck.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the low back disability 
has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

(d) With respect to any neurological 
impairment, the examiner(s) should 
also identify all neurological 
symptoms of intervertebral disc 
syndrome, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected low back disorder, 
other than that related to the 
service-connected right and left 
lumbar radiculopathy, should be 
identified and described.  And any 
functional impairment of the 
extremities due to the disc disease, 
separate and apart from that which may 
be caused by the separately service-
connected left and right lumbar 
radiculopathy, should be identified.  

(e)  With respect to the Veteran's 
service-connected right and left 
lumbar radiculopathy, the examiner 
should indicate whether the Veteran's 
disabilities are productive of 
incomplete paralysis of the sciatic 
nerve for each extremity and if so, 
whether the condition for each 
extremity is mild, moderate, 
moderately severe, or severe with 
marked muscular atrophy.  The 
examiner should also indicate whether 
or not the conditions are productive 
of complete paralysis of the sciatic 
nerve, to include whether the foot 
dangles and drops, whether there is 
no active movement possible of 
muscles below the knee, and/or 
whether flexion of the knee is 
weakened or (very rarely) lost. 

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  Then, the RO should again review the 
Veteran's claims.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


